                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

TUAN V. MAI,

                            Plaintiff,

v.                                                             CV No. 19-441 CG

ANDREW SAUL,
Commissioner of the Social Security
Administration,

                            Defendant.

                         ORDER GRANTING UNOPPOSED MOTION
                           TO EXTEND BRIEFING DEADLINES

       THIS MATTER is before the Court on Plaintiff Tuan V. Mai’s Unopposed Motion

to Extend Briefing Deadlines (the “Motion”), (Doc. 15), filed October 25, 2019. After

reviewing the Motion and noting it is unopposed, the Court finds the Motion is well-taken

and should be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff shall have until November 25, 2019,

to file a Motion to Reverse or Remand Administrative Agency Decision with Supporting

Memorandum, Defendant shall have until January 27, 2020, to file a Response, and

Plaintiff may have until February 10, 2020, to file a Reply.

       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
